                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                             Case No. 19cr3957-JAH

                                          Plaintiff,
                  vs.
        CARLOSAARON                                          JUDGMENT OF DISMISSAL
     HERNANDEZ-GARCIA,

                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1-21:952, 960 - Importation of Methamphetamine (Felony)



                                                       ',




               .(10
                   \l       0\                JILL L. BURKHARDT
Dated: -----+-L+t---+-~Nnv 2 G 2019 ~ - - + - - - - - - - - - - - - - -
                                      Hon .. ·11 L. Burkhardt
                      (;            · Unite, States Magistrate Judge
                            SOUT,
                            flY
